Citation Nr: 0415698	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  00-24 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left shoulder separation, arthritis, 
rotator cuff tear, evaluated as 30 percent disabling.

2.  Entitlement to service connection for a left hand 
disorder, to include numbness of the fingers, claimed on 
either a direct basis or as secondary to the service-
connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at law


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1978.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In September 2003, following Board-initiated development 
action, the Board remanded the case to the RO for 
readjudication in accordance with Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (the DAV case).  The DAV case substantively altered the 
Board's authority to develop cases on its own initiative, 
necessitating the remand.  The RO subsequently readjudicated 
the case by issuing a supplemental statement of the case 
(SSOC) in April 2004 and returned the case to the Board for 
further appellate-level review.

Issues on appeal

The Board has carefully reviewed the procedural history of 
this case and concludes that the veteran has perfected an 
appeal only as to the issues of his entitlement to an 
increased rating for the service-connected left shoulder 
disability and entitlement to service connection for the left 
hand disorder.

The Board will further address several other purported 
"issues" raised by the veteran's attorney in connection 
with its discussion of VA's duty to assist, below.


FINDINGS OF FACT

1.  The veteran refused without good cause or adequate reason 
to report for a VA compensation examinations scheduled in 
October 2000, December 2000 and February 2004.  He also 
failed to respond to the Board's request dated in June 2003 
that he furnish evidence in support of his appealed claims.
2.  There is insufficient evidence upon which to render an 
informed decision as to the issue of entitlement to an 
increased rating for the veteran's service-connected left 
shoulder disability, and the veteran has thwarted the VA's 
attempts to assist him in developing this claim.

3.  There is insufficient evidence upon which to render an 
informed decision as to the issue of entitlement to service 
connection for the claimed left hand disability, and the 
veteran has thwarted the VA's attempts to assist him in 
developing this claim.

4.  In the alternative, competent medical evidence does not 
reveal that the veteran's claimed left hand disorder exists 
or is causally related to his military service or to any 
service-connected disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased rating for the 
service-connected left shoulder disability is denied based on 
the veteran's failure to cooperate in the development and 
adjudication of his claim.  38 C.F.R. §§ 3.158, 3.655 (2003).

2.  The claim of entitlement to a service-connection for a 
claimed left hand disability is denied based on the veteran's 
failure to cooperate in the development and adjudication of 
this claim.  38 C.F.R. § 3.158 (2003).

3.  A disorder of the left hand was not incurred in active 
military service, or as a result of any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased rating for 
his service-connected left shoulder disability, which is 
presently rated 30 percent disabling.  He is also seeking 
entitlement to service connection for a left hand disorder, 
to include numbness of the fingers, which he contends was 
either directly incurred in service or was proximately due to 
or caused by the left shoulder disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Clarification of issues on appeal

As noted in the Introduction, the Board believes that the 
only two issues on appear are those listed on the first page 
of this decision.

In various correspondence the veteran's attorney has set 
forth what he styles "issues" but which amount to argument 
pertaining to the RO's development of the case.  Although the 
veteran is free to raise such matters for consideration by 
the Board, they are not in and of themselves "issues" which 
need be adjudicated by the Board.

The Secretary of VA, and by legal extension the Board, shall 
decide all questions of law and fact necessary to a decision 
under a law that affects the provision of benefits to 
veterans.  See 38 U.S.C.A. §§ 511, 7104(a).  A "decision" 
is defined as "the resolution of all questions of law and 
fact that affect the provision of benefits."  See Conary v. 
Derwinski, 3 Vet. App. 109, 112 (1992).  All questions of law 
and fact necessary to a decision by the Secretary under a law 
that affects the provision of benefits to veterans or their 
dependents or survivors shall be subject to review on appeal 
to the Board.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.

In correspondence to the Board in December 2000, the 
veteran's attorney listed as issues "Scheduling of 
inappropriate VA compensation examination"; "Entitlement an 
adequate reasons and bases " [sic]; "Department of Veterans 
Affairs denial of due process provisions under 38 C.F.R. 
§ 3.103"; and "Entitlement to a Supplemental Statement of 
the Case."  See letter dated December 1, 2000 from the 
veteran's attorney to the Chairman of the Board.  Further, 
the record shows that the veteran's attorney listed 
additional issues in correspondence stylized as a 
"Substantive Appeal" dated and received in October 2000; 
these "issues" included reference to the RO's claimed 
refusal to respond to a letter and refusal to provide the 
attorney with copies of the veteran's records.  These so-
called "issues" amount to contentions concerning the RO's 
handling of the veteran's claims, to include development and 
due process considerations. 

Whether the RO has fulfilled VA's duty to assist the veteran 
in substantiating his claims may be relevant in determining 
whether a legitimate issue is ripe for review by the Board.  
Cf. 38 C.F.R. § 19.9 (2002).  Resolution of questions 
concerning procedural matter and evidentiary development in a 
case amounts to disposing of matters preliminary to 
adjudication of the claim and does not represent "the 
resolution of all questions of law and fact that affect the 
provision of benefits."  Conary, 3 Vet. App. at 112.  The 
attorney's arguments pertaining to development of the 
evidence described above do not, therefore, constitute 
justicable "issues" to be adjudicated by the Board.

With respect to the contention concerning purported 
inadequate reasons and bases, the veteran's attorney provided 
no cogent argument and cited to no applicable law, regulation 
or judicial precedent.  In any event, examination of the 
November 2000 SOC shows that it complied with the 
requirements of a statement of the case outlined in 38 C.F.R. 
§ 19.29.  In this regard, it summarized the evidence related 
to the issues with which the veteran had expressed 
disagreement.  In addition, it set out and provided citations 
to relevant regulations, including those pertaining to 
service connection and increased rating claims and reasonable 
doubt.  It also set out the diagnostic criteria for increased 
ratings for the veteran's service-connected left shoulder 
disability.  In addition, subsequent SSOC issued in January 
2002 and April 2004 specifically detailed the RO's 
explanation for its determination made at those time 
regarding the appealed issues seeking an increased rating for 
the left shoulder and service connection for the left hand.  
The RO has therefore explained the basis of its denial for 
each of the veteran's claims.  There is no inadequacy in 
these SSOCs as they comply fully with the provisions of 38 
C.F.R. § 19.29.

In summary, for reasons articulated above, the Board has 
determined that the issues on appeal are as stated on the 
title page of this decision.  Various other so-called 
"issues" raised by the veteran through his attorney amount 
to contentions concerning matters such as due process and 
alleged inadequate development of the case.  The veteran has 
every right to raise such contentions, but as explained above 
these are not issues and will not be adjudicated as such by 
the Board.  

To the extent that the veteran's contentions have not already 
been addressed by the Board, this will be done where 
appropriate below, specifically with respect to VA 
examination and due process considerations.

The veteran's attorney also listed as an "issue" alleged 
clear and unmistakable error (CUE) in the September 2000 
rating decision which is being appealed.  This belies a 
misunderstanding of the nature of CUE, which is applicable 
only in cases involving final RO decisions.  The September 
2000 RO decision is currently on appeal and thus is not 
final.  Under the law, CUE cannot be pleaded with respect to 
that decision.  See 38 C.F.R. §§ 3.105, 20.1103.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA); 38 U.S.C. §§ 5102, 5103, 5103A, 5107.  The 
VCAA eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for benefits, and redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, as alluded to above, the veteran's claims seeking 
entitlement to an increased rating for the left shoulder and 
service connection for the left hand are on appeal from the 
RO's September 2000 rating decision, which is not final 
pending a decision of the Board following the timely receipt 
of the veteran's substantive appeal in December 2000.  See 38 
C.F.R. § 20.1103.  The provisions of the VCAA and 
implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

The RO initially denied the veteran's claim of entitlement to 
service connection for a left hand disorder by finding that 
the claim was not well grounded.  The VCAA eliminated the 
concept of a well-grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the January 2002 SSOC, and subsequently, the RO denied 
service connection for the left hand disorder based on the 
merits of the claim.  Thus, any procedural defect contained 
in past RO adjudications which applied the obsolete well 
groundedness standard has since been rectified.  As the 
veteran was given the opportunity to submit evidence and 
arguments in response, the Board finds that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The records shows that the veteran was notified of the 
provisions of the VCAA by a letters from the RO in February 
2001 and August 2002 as well as by a separate letter from the 
Board in December 2002.  The Board's letter identified in 
considerable detail the specific evidence needed to 
adjudicate the veteran's claim for entitlement to an 
increased rating for the left shoulder disability and 
entitlement to service connection for the left hand disorder.  
The veteran also was notified of what was required of him by 
a July 2000 letter from the RO, which referred to evidence 
necessary under the former well-groundedness standard but 
which informed the veteran of evidence necessary to 
substantiate a claim for service connection.  The July 2000 
letter notified the veteran that he was responsible to 
provide private treatment records, but that the RO would 
assist him if he properly identified the private health care 
providers with enclosed release forms.
  
The veteran was notified several times over the course of 
this appeal that the RO would schedule VA examinations in 
connection with his claims and that he was responsible to 
report for any scheduled examination.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claims on appeal, 
including the relative responsibilities of himself and VA in 
connection therewith.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, to include obtaining a medical 
examination or opinion, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d).

The veteran's service medical records have been received, as 
have post-service medical treatment records.  All known and 
available medical records have been obtained and are 
associated with the veteran's claims file.  The veteran does 
not appear to contend that additional evidence that is 
pertinent to these claims exists and needs to be obtained.

As will be explained in greater detail below, the RO 
attempted to assist the veteran by scheduling VA examinations 
to evaluate his service-connected left shoulder disability 
and to address the nature and etiology of the claimed left 
hand problems.  The veteran has either canceled or refused to 
report for these examinations.

Over the course of this appeal, the veteran's attorney has 
pointed to private medical evidence as being sufficient to 
evaluate the claims, and has stated that the attempt to 
obtain an additional examination was "arbitrary and 
capricious".  However, determining the adequacy of the 
evidence is not the responsibility of the claimant or his 
attorney; it is the responsibility of VA adjudicators, based 
upon their administrative experience and expertise in 
reviewing many claims of this nature, to determine at what 
point the record is sufficiently developed to support a 
reasonably informed decision.  See 38 C.F.R. §§ 3.159, 3.326 
(2003).

In this case, both the RO and the Board have determined that 
the record in this case is incomplete, and have attempted to 
supplement the record by obtaining additional medical 
evidence.  This supplementation of the record is not 
motivated by a desire to deny the veteran's claim, as the 
veteran's attorney claims without providing any support for 
that allegation.  Rather, the development of the record is 
mandated by the statutes and regulations cited above.  The 
consequences of the veteran's refusal to report for the 
scheduled VA examination will be discussed below.

As will be discussed in greater detail below, it is clear 
that the veteran has willfully refused to report for VA 
examinations.  This appears to be part of a scheme to 
manipulate the evidence so that any evidence not controlled 
by the veteran and his attorney is not added to the record.  
However, it is the responsibility of veterans to cooperate 
with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board 
concludes, in light of the veteran's disinclination to fully 
cooperate with the adjudication process, that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claims.  Any further attempts to 
assist the veteran in developing his claim would be fruitless 
in light of his refusal to cooperate with VA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  The 
veteran's attorney has submitted numerous written statements 
on his behalf and has been accorded every opportunity to 
present the veteran's case.  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony; however, he indicated in the 
December 2000 Form 9 that he did not want a hearing before 
the Board, and he has never requested a hearing before the 
RO.  As explained above, the veteran has been amply informed 
by the RO of its decisions as well as being provided with 
appropriate VCAA notice.  See 38 C.F.R. § 3.103 (2003).  The 
Board finds the attorney's allegation of denial of due 
process, contained in his December 2000 letter to the Board 
and elsewhere, to be meritless.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.

1.  Entitlement to an increased disability rating for 
service-connected left shoulder separation, arthritis, 
rotator cuff tear, evaluated as 30 percent disabling.

The veteran seeks an increased disability rating for his 
service-connected left shoulder disability, which is 
currently evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5201.  It appears that he is 
contending that separate disability ratings should be 
assigned for various claimed manifestations of the service-
connected shoulder disability.  See 38 C.F.R. § 4.25; see 
also Esteban v. Brown, 6 Vet. App. 259, 261(1994). 

For reasons expressed below, the Board cannot and will not 
address the merits of the veteran's claim.  Rather, because 
he has willfully failed to report for required VA examination 
his claim is being denied. 

Pertinent law and regulations

As noted above, the VCAA and its implementing regulations 
provide that the assistance provided by VA shall include 
obtaining a medical examination or opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Where there is an original compensation claim or a claim for 
increase submitted by a veteran-claimant but medical evidence 
accompanying the claim is not adequate for rating purposes a 
VA examination will be authorized, and individuals for whom 
an examination has been scheduled are required to report for 
the examination.  38 C.F.R. § 3.326(a) (2003).  Provided that 
it is otherwise adequate for rating purposes, any hospital 
report or any examination report from any government or 
private institution may be accepted for rating a claim 
without further examination.  38 C.F.R. § 3.326(b).

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination was scheduled in conjunction 
with a claim for increase and entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, the claim shall be denied; 
examples of good cause include, but are not limited to, 
illness of the veteran, or illness or death of a family 
member.  38 C.F.R. § 3.655 (2003); see also Engelke v. Gober, 
10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992).

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that the veteran-claimant 
lacked "adequate reason" [see 38 C.F.R. § 3.158(b)], or 
"good cause" [see 38 C.F.R. § 3.655] for failing to report 
for a scheduled examination.

Where evidence requested in connection with an original claim 
or claim for increase is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
See 38 C.F.R. § 3.158(a) (2003).  Where a claimant veteran 
fails without adequate reason to respond to an order to 
report for VA examination within one year from the date of 
request, the claim for such benefits will be considered 
abandoned.  38 C.F.R. § 3.158(b).

Factual background

Service connection for the veteran's left shoulder disability 
was granted by rating decision in September 2000, and he has 
subsequently perfected the appeal now before the Board as to 
the rating assigned for the left shoulder disability, arguing 
that he is entitled to an increased rating for this 
disability.  Currently of record are the veteran's service 
medical records and the several private medical reports dated 
in 1999-2002, which were submitted by the veteran in support 
of his claim.

The record on appeal shows that the veteran failed to report 
for VA compensation examinations scheduled in October 2000, 
December 2000 and in February 2004, all of which were 
scheduled to assess the level of disability for the left 
shoulder.  The last examination was ordered by the Board in a 
September 2003 remand, which took cognizance of the veteran's 
previous refusals to report for VA examinations.  See the 
Board's remand, page 4.

As noted above, the veteran through counsel has made it very 
clear that he would not report for scheduled VA examinations 
in connection with this claim.  In fact, in connection with 
the first examination scheduled in October 2000, the 
veteran's counsel advised the RO in September 2000 that their 
attempt to schedule the veteran for an would be disregarded 
by the veteran; indeed, following the scheduling of the exam 
the next month, information was obtained showing that the 
veteran contacted the VA medical facility authorized to give 
the exam and canceled it per the request of his attorney.  
The veteran's attorney later advised the RO that the veteran 
would not appear for the VA examination scheduled in December 
2000, and he accordingly did not show for that examination.  
Regarding the third exam, ordered by the Board as noted as 
noted above and scheduled in February 2004, the veteran 
simply did not appear for that exam.  At no point over the 
course of this appeal has the veteran ever claimed or implied 
that he had good cause his failure to appear for examination.  
It is abundantly clear that the veteran has willfully refused 
to submit to VA examination, apparently on the advice of his 
attorney.

For his part, by way of justifying the veteran's refusal to 
report for VA examination, the attorney has transcribed 
various provisions detailing the criteria for when a private 
examination may be accepted for rating purposes [38 C.F.R. 
§ 3.326(b), (c)]; the sufficiency of examination reports 
[M21-1, Part IV, Ch. 1, Para. 1.07(a)(6)]; when a non-VA 
medical report cannot be obtained in reasonable time, 
authorizing the scheduling of a VA examination [M21-1, Part 
IV, Ch. 2, Para. 2.09(c)]; and when reexamination should not 
be requested if solely to confirm evidence listed in 
38 C.F.R. § 3.326(c) that is otherwise adequate for rating 
[M21-1, Part VI, Ch. 1, Para. 1.13(a)].  The gravamen of the 
attorney's presentation is that 
private medical reports submitted with this claim were 
sufficient for rating purposes.  The attorney has proffered 
further that in light of the evidence of record scheduling 
the veteran for VA examinations was "arbitrary and 
capricious".

Neither the veteran nor his attorney have since indicated any 
change in his refusal to report for VA examinations to assess 
the degree of disability of his left shoulder.

Analysis

It is incumbent upon a claimant to submit to a VA examination 
if he or she is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 
2 Vet. App. 519 (1992).  

It is clear that the veteran has no good cause or adequate 
reason for his failure to report for the VA compensation 
examinations in connection with this claim.  Indeed, the 
veteran in this case has specifically refused to report for 
all three VA examinations scheduled in this case, apparently 
on the advice of his attorney.

As noted above, the veteran's attorney has advised the RO by 
letter that the veteran would not report for the scheduled VA 
examinations.  In support of this position, he has 
transcribed verbatim various law, regulations and VA M21-1 
manual provisions to explain why the veteran won't appear.  
The arguments presented by the attorney are essentially, (1) 
the private medical reports already of record are 
"sufficient for rating purposes"; and, (2) the scheduling 
of the VA compensation examinations are "arbitrary and 
capricious".  The Board does not find these arguments 
persuasive.

With respect to the argument that the medical evidence 
already of record is adequate to adjudicate the veteran's 
increased rating claim, as noted above, it is the 
responsibility of VA, not the appellant, to determine whether 
the evidence is sufficient for rating purposes and/or 
appellate review.  In this case, both the RO and the Board 
have attempted to schedule the veteran for examination, 
without success due to the adamant failure to cooperate. 

Review of the private medical reports does indeed show 
treatment for the left shoulder, but the Board finds that 
both the RO and the Board were correct under the law to 
conclude that additional up-to-date medical examination 
findings was necessary to evaluate the left shoulder 
disability.  The Board points out that numerous Court 
decisions make it abundantly clear that sufficiently 
detailed, recent medical evidence must be obtained to fairly 
rate veterans' disabilities.  See e.g. Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) [VA's duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination].

The VA joints examinations scheduled in October 2000, 
December 2000 and again in February 2004 were scheduled to 
evaluate the current severity of the service-connected left 
shoulder.  In particular, the Board-ordered VA examination 
scheduled in February 2004 was deemed necessary to assess the 
current level of disability in light of the few recent 
treatment reports on file, consisting only of private reports 
dated in April 2002.  Hence, to properly adjudicate the 
veteran's claim, the Board would have been remiss if it had 
to rely only on that two-year old private report, which 
coincidently, did not in the Board's judgment fully address 
all aspects of the disability evaluation, to include 
functional impairment caused by weakened movement against 
varying resistance, excess fatigability, incoordination, 
painful motion, and pain on use of the shoulder, as required 
by Court precedent.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  It was for these reasons that the Board ordered 
further medical evaluation of the veteran's disability in 
June 2003, as it is fully authorized to law and VA 
regulation.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 19.9 (2003).

Similarly, the RO previously concluded that the private 
reports dated in 1999 and 2000 were inadequate for rating 
purposes, and so new VA exams were scheduled in October 2000 
and December 2000.  Those examinations were also specifically 
scheduled to evaluate the extent of impairment caused by the 
left shoulder disability.  Moreover, the Board notes that RO 
was also obligated to consider such matters as painful motion 
per DeLuca, supra, and other symptomatology associated with 
arthritis under 38 C.F.R. § 4.59 when it ordered these exams.  
The RO evidently found that the private medical evidence 
submitted by and on behalf of the veteran up to that point 
did not address these matters in sufficient detail for an 
informed decision to be made, which was fully within their 
legal prerogative to so conclude, as contemplated under 
38 C.F.R. § 3.326, cited above.

Further, as noted above the veteran through counsel is 
contending that separate disability ratings may be warranted 
for various manifestations of the service-connected shoulder 
disability.  In order to make such a determination, adequate 
medical evidence pertaining to such manifestations is 
required.  Such evidence, which the Board specifically sought 
in its September 30, 2003 remand, is lacking due to the 
veteran's refusal to be examined.  It would be manifestly 
impossible for either the RO or the Board to address Esteban 
considerations without benefit of a thorough examination of 
the veteran.   

In view of the above, the Board finds that the medical 
evidence of record in this case is not adequate for rating 
purposes and that accordingly there was nothing "arbitrary 
and capricious" about both the Board's and the RO's decision 
to schedule VA examinations.  Under 38 C.F.R. § 3.326, VA is 
clearly authorized to order new examinations if the medical 
evidence then of record does not fully address the extent of 
impairment of a disability, and particularly, when the 
veteran claims that his disability is more severely disabling 
than currently rated, as in this case.

Furthermore, the legal authority cited by the veteran's 
attorney does not mandate the outcome he seeks - avoidance of 
a new VA examination.  On the contrary, the Board finds the 
authority cited by the attorney to be fully supportive of the 
RO's decision, as these criteria clearly contemplate the 
scheduling of a new examination in a case like this one where 
it is alleged that a service-connected disability is alleged 
to be more disabling than currently evaluated.

The Board again observes that the case law of the Court is 
fully supportive of the RO's decision to schedule a new VA 
examination in this case.  In a long line of cases, the Court 
has stated that where the record does not adequately reveal 
the current state of the claimant's disability, fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination, particularly if there is 
no medical evidence which adequately addresses level of 
impairment of the disability since the previous examination.  
See e.g. Allday v. Brown, 7 Vet. App. 517, 526-27 (1995); 
Suttmann v. Brown, 5 Vet. App. 127, 138 (1993); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The facts in this 
case are precisely on point with the Court's case law in that 
the veteran has claimed over the course of this appeal that 
his disability is more severely disabling than currently 
rated.  The veteran's own contentions require medical 
examination evidence to address the level of impairment.

The Board additionally observes that the veteran's attorney's 
transcription of various law and regulations, preceded and 
followed by bare statements that the scheduled examination 
was "arbitrary and capricious", hardly amounts to a cogent 
reason for refusal to attend the scheduled examination.  None 
of the transcribed material refers to an "arbitrary and 
capricious" standard, and the attorney has cited to no such 
standard in the law.  [The Board observes that 38 U.S.C. § 
7261(a), not cited by the attorney, does refer to such a 
standard, but it is applied by the Court, not the Board.]  
The veteran's attorney did not explain how and why scheduling 
an examination was "arbitrary and capricious" and what 
bearing this had on the veteran's repeated refusal to 
cooperate with VA.  In short, the veteran's reliance on a 
self-imposed, extralegal "arbitrary and capricious" 
standard in refusing to report for VA examination is 
inappropriate.  

In a letter dated June 9, 2003, the Board requested 
additional information from the veteran pertaining to recent 
medical treatment of his left shoulder.  The letter stated, 
in part: "It is your responsibility to provide this 
information to us so that we can attempt to obtain your 
records."  A copy of the letter was sent to the veteran's 
attorney.  Neither the veteran or his attorney responded to 
that letter.  

It is apparent that the veteran has thwarted VA's attempts to 
assist him in adjudicating this claim, apparently on the 
advice of his attorney.  The conclusion may be drawn that the 
veteran is attempting to limit the evidence the RO could 
consider to that provided by the veteran himself.  The Board 
observes that the situation in this case, is similar to that 
in Wood v. Derwinski, 1 Vet. App. 190 (1991).  In that case, 
as here, the veteran argued that the evidence of record, 
although incomplete in part because of his own unwillingness 
to cooperate with the efforts of VA to develop his case, was 
sufficient to support a grant.  The Court stated "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood, 1 Vet. 
App. at 193.

The Board finds that the fact pattern presented in this case 
is also quite similar to that found in a non-precedential but 
persuasive opinion by a single judge of the Court.  See 
Bethea v. Derwinski, 252, 254 (1992) [a non-precedential 
Court decision may be cited "for any persuasiveness or 
reasoning it contains"].

In Maged v. West, U.S. Vet. App. No. 97-1517 (January 8, 
1999), the claimant refused to report for VA examination.  
The Court characterized the appellant's behavior as actively 
thwarting attempts by the VA to obtain the necessary medical 
evidence to adjudicate his claim.  See Maged, slip opinion at 
16-17.  The Court then held that the appellant had not shown 
good cause for his refusal to attend a VA examination and 
affirmed the Board's denial of service connection.  Of 
particular interest in light of this case is the following 
quote:  "By demanding the right to approve or disapprove any 
medical evidence before it is entered into his record, the 
appellant has attempted to manipulate the evidence in his 
favor."  See Maged, slip op. at 17-18.

Throughout the entire course of this appeal, beginning with 
the attorney's expressly indicated notice that the veteran 
would disregard the RO's attempt to schedule him for a VA 
exam in October 2000, there has been no communication from 
either the veteran or his attorney indicating any change in 
their posture.

The veteran's refusal to submit to a VA examination without 
good cause amounts to an abandonment of his claims seeking 
increased compensation benefits for his left shoulder 
disability under 38 C.F.R. § 3.158 and is denied on that 
basis.  As noted above, the veteran was requested to report 
for VA examinations on no less than three separate occasions 
in connection with this claim; he failed without good cause 
to do so and has clearly indicated his willful refusal to 
cooperate with VA.  In addition, he refused to furnish at the 
Board's request information pertaining to medical treatment 
of his shoulder.  For these reasons, his claim is now deemed 
to be abandoned under 38 C.F.R. § 3.158 (2003) and it is 
denied on that basis.

The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
In the alternative, the Board will deny the veteran's 
increased rating claim for the left shoulder disability under 
38 C.F.R. § 3.655.  
As noted above, as this claim is before the Board on the 
basis of an appeal of the disability rating assigned by the 
RO for the left shoulder, the Board finds that it falls 
within the category of claims that shall be denied under 
subsection 3.655(b) of 38 C.F.R. where the claimant fails to 
report without good cause for a VA examination scheduled in 
connection with an increased rating claim.  Accordingly, the 
veteran's claim is denied on this basis as well.

Additional comments

The Board is aware of due process concerns which may arise in 
connection with cases, such as this, in which a claim is 
being denied based on failure to adhere to VA regulations 
rather than the Board considering the evidentiary merits of 
the issue on appeal.  Cf. Swan v. Brown, 9 Vet. App. 450 
(1996).  In this case, however, for the reasons stated below, 
the Board believes that any due process concerns have been 
satisfied.

The Board acknowledges that it has decided the present appeal 
on a different legal basis than the RO did.  In the SOC and 
the SSOCs, although the RO noted the fact that the veteran 
failed to report for the VA examination scheduled in this 
case, it denied the veteran's increased rating claim on the 
merits rather than under the provisions of 38 C.F.R. § 3.655.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard, 4 Vet. 
App. 384 (1993).  The Board concludes that the veteran has 
been informed of the consequences of his failure to report 
for VA examination.  As noted above, the Board's September 
2003 remand addressed the matter of the veteran's failing to 
report for VA examination. A January 2004 letter from the RO 
to the veteran, with a copy to his attorney, made the clear 
consequences of his failure to report.  He nonetheless failed 
without explanation to report for a subsequently scheduled VA 
examination, as he has for previous examinations.     

As stated above, the veteran has been represented in this 
matter, and through his attorney he has specifically advised 
VA of his intention not to report for VA examinations.  
Review of the correspondence case makes it clear that the 
veteran, through his counsel, was made fully aware of the 
applicable regulations governing a claimant's obligation to 
report for a scheduled VA examinations and to otherwise 
cooperate in the adjudication of his claim.  The Board 
therefore finds no prejudice to the veteran in its denial of 
his claim.

In short, the veteran has chosen to make himself unavailable 
for VA examinations while at the same time pursuing his claim 
for increased compensation.  That is his choice and he must 
bear any adverse consequences of such action.  What is clear 
is that VA has taken sufficient action to assist the veteran 
in the development and adjudication of this claim; in the 
opinion of the Board, further action without response or 
assistance from the veteran constitutes a waste of limited 
government resources and more pointedly, to a delay in the 
proper and timely consideration of other veterans' claims.  
See e.g. Grivois v. Brown, 6 Vet. App. 136, 139 (1994).
The claim is therefore denied for reasons stated above.

2.  Entitlement to service connection for a left hand 
disorder, to include numbness of the fingers, claimed on 
either a direct basis or as secondary to the service-
connected left shoulder disability.

As noted above, the veteran contends that he has a left hand 
disorder manifested by numbness in his fingers, which was 
either directly incurred in service or is proximately due to 
or the result of his service-connected left shoulder 
disability.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.303(a); see 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The Court has provided additional guidance concerning the 
elements necessary to establish service connection for a 
claimed disorder:  Specifically, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2003); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

With respect to secondary service connection, an analysis 
similar to the Court's decision in Hickson applies.  There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Factual background

The veteran's service medical records are pertinently 
negative with respect to complaints of, treatment for, or 
diagnoses of left hand problems, to include numbness in the 
left hand or any related nerve entrapment resulting from the 
left shoulder separation injury sustained in September 1975.

The only medical records dated in the post-service period 
relate to private treatment between 1999 and 2002 for 
bilateral rotator cuff tears and post traumatic impingement 
syndrome of the veteran's shoulders.  Relevant to this claim 
is a report dated in October 2000 wherein the doctor noted 
the veteran's complaints of numbness and tingling over the 
ring and middle fingers of the left hand and indicated that 
the veteran had ulnar nerve entrapment at the left elbow.  
There is also a private report dated in April 2002 disclosing 
that the veteran complained of increasing difficulties using 
his left hand with numbness and tingling going down his left 
arm and into his left hand.  In that report the doctor did 
not specifically identify a disorder of the left hand, 
although he reported a diagnosis of chronic left rotator cuff 
tear and symptomatic impingement syndrome, both about the 
acrominal clavicular and subacrominal.  

The Board wrote the veteran in June 2003, with a copy to his 
attorney, asking him to provide information concerning 
medical treatment of the left hand.  As noted above, no 
response was received.  In September 2003, the Board remanded 
this case to the RO for the purpose of having the veteran 
examined by VA for compensation purposes to address the 
nature and etiology of the claimed disorder of the left hand.  
A VA examination was scheduled in February 2004; the veteran 
failed to report for that examination.  No good cause has 
been offered by the veteran for his failure in this regard.

Analysis

The medical evidence of record, described above, is somewhat 
unclear as to whether the veteran in fact has a disorder of 
his left hand or whether his reported left hand problems are 
related to other causes, including the service-connected left 
shoulder disability.  As detailed above, further medical 
study of the veteran's claims was specifically sought by the 
Board in 2003, which was thwarted by the veteran's refusal to 
cooperate, to include his failing to respond to the Board's 
June 2003 letter requesting additional evidence and 
information in support of this claim and by his failure to 
report for a scheduled VA examination in February 2004.  The 
veteran has provided no good cause reasons for his failure to 
cooperate.  In this situation, he has clearly abandoned this 
claim under 38 C.F.R. § 3.158.  His claim is denied on that 
basis.

As discussed above, the Board may decide a claim in the 
alternative.  See Luallen and Holbrook, supra.  The Board 
will proceed to address his claim on its relative merits 
based on the available evidence.

As the theory of entitlement to service connection for the 
claimed left hand disability has not been specifically 
limited to a single theory, the Board will address the matter 
of the veteran's entitlement to service connection for the 
left hand disorder on both a direct basis and as secondary to 
his service-connected left shoulder disability.  Section 
3.655(b), described above, requires the Board to decide the 
claim based on the evidence of record.

(i.) Direct service connection

As noted above, in order for service connection to be granted 
on a direct basis , three elements must be present: (1) a 
current disability; (2) in-service incurrence of such 
disability; and (3) medical nexus.  See Hickson, supra.

Although numbness and tingling over the ring and middle 
fingers of the left hand has been reported, as noted above 
there is no diagnosis of a left hand disability.  Although 
the medical evidence is rather sketchy, there is some 
indication that the cause of the veteran's complaints may lie 
in the service-connected left shoulder disability.  As 
discussed above in connection with the first issue on appeal, 
it appears that the veteran may be contending that 38 C.F.R. 
§ 4.25 applies and that the reported numbness of the left 
upper extremity may be part of the shoulder disorder.  The 
Board's remand in September 2003 was calculated, in part, to 
obtain medical evidence which would clarify this matter.  No 
such evidence was obtained due to the veteran's refusal to 
cooperate.  

Symptoms alone, without an underlying diagnosed cause, cannot 
be service connected.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  To the extent that the veteran himself 
contends that he has a diagnosed disability, although he is 
competent to report his own symptomatology, the veteran is 
not competent to attribute symptoms to a particular cause.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

As the evidence now stands, there is no identified left hand 
disability, and Hickson element (1) is accordingly not met.

With respect to the second Hickson element, the Board can 
identify nothing to indicate that a left hand disorder, to 
include numbness in the fingers, was manifest during service.  
Service medical records show no complaint, treatment or 
diagnosis of any disorder of the left hand during service.  
Moreover, no disorder of the left hand was mentioned in 
connection with the treatment in 1975 for the left shoulder 
separation injury.

Based on the available evidence, the Board concludes that no 
left hand disorder was shown in service, and therefore 
Hickson element (2) is not satisfied.

There is also no medical nexus evidence which service to link 
the veteran's current left hand problems to his military 
service.  As noted above, the veteran most recently thwarted 
VA's efforts to assist him in this manner by refusing to 
report for a scheduled VA examination in February 2004; that 
examination was scheduled to obtain the necessary medical 
nexus opinion.  As the record currently stands, there is no 
competent medical evidence addressing the nature and etiology 
of the veteran's left hand problems, to include on the 
question of the direct service connection.  The private 
medical reports discussed above were considered in this 
regard but they are found to be inadequate to address this 
nexus issue; it was for these reasons that the Board ordered 
further development on this matter.  Accordingly, Hickson 
element (3) is also not met.

In short, all three Hickson elements have not been met, and 
the veteran's claim fails on that basis.

(ii.) Secondary service connection

Concerning the matter of secondary service connection, Wallin 
element (1), a current disability, is not met for reasons 
expressed above.  The claim fails on that basis alone. 

Wallin element (2), service connected disability, is met.  
Service connection is in effect for the left shoulder 
disability.

With respect to the third Wallin element, medical nexus, as 
alluded to above, the Board undertook development of this 
matter, but the veteran has not submitted recent medical 
evidence as requested and he refused to report for a 
scheduled VA examination in February 2004.

As the record currently stands, however, there is no 
competent medical evidence addressing the nature and etiology 
of the veteran's left hand problems, to include a possible 
secondary relationship to the left shoulder disability.  Both 
the October 2000 and April 2002 private medical reports were 
considered in this regard but are found to be inadequate to 
address this secondary-nexus issue; these reports reflect 
ulnar nerve entrapment in the left elbow and symptoms of 
numbness and tingling in the left hand, but there is no 
specific medical finding or opinion addressing whether any 
left hand disorder was proximately due to or the result of 
the left shoulder disability, or whether it was a 
manifestation of the left shoulder disability and not a 
"stand alone" disability.  The VA examination requested by 
the Board and scheduled in February 2004 was to address this 
matter, but the veteran failed to report.  No other medical 
evidence of record addresses this issue.  

The Board also notes that as with direct service connection, 
neither the veteran nor his attorney are competent themselves 
to offer their own opinions on the medical nexus element of 
this claim.  Espiritu and 38 C.F.R. § 3.159(a)(1), both 
supra.

In view of these facts, the Board finds that the third 
Hickson element is not satisfied with respect to the matter 
of entitlement to service connection for a left hand disorder 
on a secondary basis.  The claim fails on that basis also.

In short, the for reasons expressed above the Board finds 
that, to the extent that it need address the veteran's claim 
on its merits, a preponderance of the evidence is against a 
showing that the veteran's claimed left hand disorder 
resulted directly from a disease or injury incurred in active 
service, or secondary to the service-connected left shoulder 
disability.  The veteran's claim is therefore denied.

ORDER

The claim of entitlement to an increased rating for a 
service-connected left shoulder disability is denied.

Service connection for a left hand disorder, to include 
numbness of the fingers, is denied on both a direct and a 
secondary basis.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



